Martin Ch. J.:
This action is for the recovery of the penalty of a bond executed by Fraser and Raymond, in the penalty of $800, conditioned that one Robertson should prosecute-to effect an action of replevin then commenced by him against the defendants in error — Little, Hess and BoutelL It appears that Robertson was defeated in his action, and judgment rendered against him for the value of the prop-, erty replevied by him — viz., for $1,753 T^. I do not learn from the bill of exceptions that any execution was. issued upon such judgment, and returned as unsatisfied wholly or in part, nor that any effort was made to collect from Robertsoü the amount of such verdict. In this action, the Court rendered judgment against Fraser and Raymond for the penal sum of the bond, - with interest, (called damages for the ‘detention of the sum of $800,) from the rendition of the judgment in the action of replevin, amounting in all to the sum of1 *198§1,010 -fflo. The error assigned is, that the Court rendered judgment for an amount exceeding the penal sum mentioned in the bond. ' I think this error is well assigned. The obligation of the plaintiffs in error arose upon no consideration received by them, or benefit which could accrue to them. It was purely' voluntary, to satisfy the statute, and enable Robertson to prosecute his action of replevin. The statute requires such bond to be in a sum at least double the appraised value of the property replevied. This statute, I think, fixes the limit of the sureties’ liability, so that, in executing a bond as surety, we must understand that he intends, and only undertakes to become liable to the extent, of the penal sum mentioned, and no further, and that the statute requires nothing more from him. Although there are conflicting authorities upon this question, yet it seems to me that upon no principle of equity or justice can a surety upon such a bond, given under such circumstances and statutory requirements. as the ■ bond in this case was executed, and without any consideration received for it, or resulting benefit to -spring from it, be held beyond the sum “ nominated,” and cast in damages, for no default of his own. The remedy of Little and others, for any excess of damages oxer the $800 is ■exclusively against the plaintiff in the action against them. Fraser and Raymond risked §800, and no more, ■and there could be no default upon their part by reason of the failure of the plaintiff in the replevin suit, or otherwise, which could increase the penal sum of the bond, or impose upon them a greater liability than the one assumed. The statute, as above remarked, having required the bond to be at least in double the appraiséd value of the property replevied, they had a right to suppose, and it would be a reasonable and natural presumption that the penal sum fixed in the bond would, and should, cover all exigencies, so far as affected their liability.
*199■ I think the judgment should have been for the sum ■of $800 only, and that the judgment of the Circuit Court should be reversed, and a new trial ordered.
Campbell J.:
The only question in this cage is, .whether judgment can ' be given on. a replevin bond for more than the penalty and costs. The action was an action of debt ■on a bond in the penalty of $800, and judgment was rendered for an additional sum of $210 by way of ■damages for its detention, in addition to costs of suit.
I think there is no foundation for any such judgment. "Wliere a bond, or specialty, is given in the amount actually due,- and not in a penalty, there is no reason and no rule which will prevent a recovery of interest on the .actual debt, for which the bond is only an evidence under seal. But where an undertaking or condition is ’secured by a penal bond, which is not supposed to represent the actual debt by its penalty, such penalty never became the actual debt, except by way of forfeiture, and upon such a forfeiture interest was never ■allowed to run by the common law, or by statute. And the cases cited, on the argument, from Massachusetts and Kentucky, which assume that interest runs merely from the fact that the penalty became the debt upon forfeiture, are entirely unsupported, and would prob-ably never have been made, had not the actual debt in these cases equalled or exceeded the penal sum. As authorities, they are based upon a false assumption, and ■cannot be maintained on any such principle. In England, the rule of liability upon bonds in a penalty, has been almost entirely uniform, and the only cases extending it beyond the penalty and costs have" been overruled and disregarded. The cases are collected in Hurlestone on Bonds, 107, 108, and the rule is there laid down in conformity with the prevailing authorities. The decisions *200supposed to favor another doctrine, as applicable to suits brought directly upon bonds, are Francis v. Wilson, Ry. and Moo., 105, and Lonsdale v. Church, 2 T. R., 388. In the former case, the bond was not, in any proper-sense, a penal bond, as the- penalty was in the exact amount of the debt mentioned in the condition, which was made expressly to carry interest. It was apparent that the sum mentioned could not be legally treated as. a. penalty, and the Court properly enforced it as a simple money bond or specialty. Lonsdale v. Church is inore directly in point, as the Court refused to allow a defendant, on paying into Court the penalty and costs* to obtain a" discharge, and Buller J. denied that the penalty of a bond limited the recovery. But this Judge seems to stand alone in maintaining the doctrine. Very shortly before, in White v. Sealy, 1 Doug., 49, he had on the hearing of a similar application, expressed a similar opinion, but he finally concurred with his brethren in holding that he had been mistaken.' In Knight v. McLean, 3 Brown’s Ch., 496, sitting in an equity cause, he allowed interest beyond the penalty of a bond* but was overruled by Lord Thurlow, who held that there could be no such allowance, and that the rule was the same in equity as at law. In Wilde v. Clarkson, 6 T. R., 303, the doctrine of Lonsdale v. Church. was expressly repudiated and overruled. In Hefford v. Alger, 1 Taunt., 218, the former cases were referred to, and Lord Thurlow’s opinion approved; and in Branscombe v. Scarbrough, 6 Q. B., 13, where an action was-brought on a replevin bond, which was very much to small to secure the judgment, the Com-t said that granting a rule to show cause why an allowance should not be made - beyond the penalty and costs, would be creating a doubt where no doubt existed. It cannot be said that, under the English common law decisions, there is any room for controversy on the subject. It is only *201where a suit is brought on some judgment already rendered on a bond, as in Blackmore v. Flemyng, 7 T. R., 442, and McClure v. Dunkin, 1 E., 436, or where an action is brought upon some distinct covenant in a bond, or other obligation, that tbe penalty becomes unimportant; but even in such cases, the penalty is not made the debt on which interest runs. The right to a decree in equity, beyond the penalty of a bond, is denied as clearly and consistently as at law. Where a debt is secured as such by other securities besides a bond, the fact that a bond has been taken will not usually affect the remedy on the other obligations. But there is no authority for allowing any recovery or account beyond the penalty, when the bond becomes material. The only cases where a different result has been reached are where the bond debtor has resorted to equity to obtain relief from legal proceedings ; and then it has been held that, as he who seeks equity must do equity, he might be compelled, after submitting his case to the jurisdiction of equity, to do what was just under the circumstances, and not to reap advantage from a delay which he has compelled his adversary to undergo. These rales, and this class of exceptions, will be found well settled by the decisions: Mackworth v. Thomas, 5 Ves., 329; Teu v. Winterton, 3 Brown Ch.. 489; Knight v. McLean, 3 Brown Ch., 496; Hughes v. Wynne, 1 M. & K., 20; Clarke v. Seton, 6 Ves., 411; Clarke v. Lord Abingdon, 17 Ves., 106; Pulteney v. Warren, 6 Ves., 92; Grant v. Grant, 3 Russ., 598; S. C., 3 Sim., 341; Jeudwine v. Agate, 3 Sim., 129; Walters v. Meredith, 3 Y. & Coll., 264. See, also, Cooper's Cases in Chancery, (Practice,) p. 200 and seg.
In Mower v. Kip, 6 Paige R., 91, the case was the same as in Clarke v. Lord Abingdon, and the decree was manifestly correct, because the mortgage was conditioned to secure the debt, and not the penalty. If designed to go further, the ease is not sustained by the *202authorities. But it should be understood with reference to the facts presented. In Farrar v. U. S., 5 Pet. R., 372, which was an action on a revenue bond, it was held that no judgment could be given beyond the penalty, and judgment below was reversed on that ground. In U. S. v. Arnold, 1 Gal., 348, although interest was awarded on a penalty, yet the question of such allowance was not discussed, and is not mentioned on the appeal, which was upon an entirely different question — Arnold v. U. S., 9 Cr., 104.
In New York, in Clark v. Bush, 3 Cow., 151, and Fairlie v. Lawson, 5 Cow. R., 424, it was held, after an elaborate comparison of the eases, that a surety on a bond could not be held beyond the penalty, whether the principal could be or not. Where the bond is joint, no distinction could be taken between principal and surety, and the cases generally make no discrimination between them where they are sued in debt on bond, although some cases, denying the universal effect of the penalty, admit it as to sureties. In Brainard v. Jones, 18 N. Y., 35, it was held that, in a case like the present, interest might be recovered on the penalty. .The reasons for the decision are not new, nor such as any mind of ordinary capacity could overlook. It is in direct conflict with the mass of decisions, and in conflict with the principle which underlies them all, that a penalty is not to be enlarged under any circumstances, and will not be enforced beyond its letter. With great respect for the author of the decision, I prefer to rest upon the known and settled rules of the law, which, in all such cases as the present, must be more in accordance with the understanding of the parties than any other. When the statute requires a bond in double the value of property, as fixed by sworn and disinterested appraisers, it must be presumed that neither the law nor the sureties could anticipate the necessity of any larger margin, to meet the possible views of another *203body of appraisers in the jury box. I think the settled rule is the just one, and should be adhered to.
I therefore concur in the views of the Chief Justice.